         Case 1:20-cv-02195-CRC Document 11 Filed 10/14/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  AMERICAN OVERSIGHT,

                         Plaintiff,

                  v.                                 Civil Action No. 20-2195 (CRC)

  U.S. DEPARTMENT OF HOMELAND
  SECURITY, et al.,

                         Defendants.



                                      JOINT STATUS REPORT

       Plaintiff American Oversight and Defendants, U.S. Department of Defense (“DOD”),

Federal Emergency Management Agency (“FEMA”), and U.S. Department of Homeland Security

(“DHS”), hereby submit the following Joint Status Report pursuant to the Court’s Order dated

September 15, 2020. Per the Court’s Order, the parties met and conferred on October 8, 2020.

There are eight requests at issue in this Freedom of Information Act (“FOIA”) matter.



                                               DOD

Request 20-F-1023: DOD conducted a search for records responsive to this request and found

no responsive records. A no records response letter will be sent to Plaintiff.



Request 20-F-1296: DOD has one outstanding search with respect to this request. DOD

anticipates that the outstanding search will be completed by October 30, 2020.




                                                 1
            Case 1:20-cv-02195-CRC Document 11 Filed 10/14/20 Page 2 of 4




        Plaintiff has requested information concerning the searches DOD undertook for records

responsive to each request, and the parties will confer as to the scope and parameters of those

searches.

                                                    FEMA1

Request 2020 FEFO-00665: FEMA has initiated a search for responsive records. At this point,

FEMA does not have a date for when it anticipates this search to be completed.



Request 2020 FEFO-00815: FEMA has initiated a search for responsive records. At this point,

FEMA does not have a date for when it anticipates this search to be completed.



Request 2020 FEFO-00825: FEMA has initiated a search for responsive records. At this point,

FEMA does not have a date for when it anticipates this search to be completed.



        Plaintiff notes its expectation that the processing of its FOIA requests take place

promptly and on a reasonable schedule. Plaintiff is concerned that DHS’s plan to have DHS HQ

conduct an additional final review and determination separately from FEMA’s determinations

before responding to Plaintiff may create unnecessary delay in this process. DHS’s choice to

oversee processing of COVID-related FOIAs for its component agencies (which Plaintiff

understands is atypical) should not prolong processing—particularly with respect to the requests

at issue in this matter, for which DHS has granted expedited processing and involve matters of




1
  When a COVID related FOIA request is received by FEMA, the disclosure Branch at FEMA forwards the request
to DHS HQ for response to the requester. FEMA is still tasked with conducting the searches, review of records, and
submitting proposed redactions to DHS. Ultimately, DHS makes the final determination with respect to the
redactions and provides the requester with a final determination.

                                                        2
         Case 1:20-cv-02195-CRC Document 11 Filed 10/14/20 Page 3 of 4




urgent public interest. In the event that evidence indicates that DHS’s involvement is creating

undue delay in processing these requests, Plaintiff may seek relief from the Court.




                                               DHS

Request 2020 HQFO 01031: Agency counsel is inquiring about the status of the searches

associated with this request.



Request 2020 HQFO 01294: Agency counsel is inquiring about the status of the searches

associated with this request.



Request 2020 HQFO 01333: Agency counsel is inquiring about the status of the searches

associated with this request.

                                Plaintiff’s Statement Regarding DHS

       Plaintiff is concerned that DHS has provided no information concerning the status of

Plaintiff’s FOIA requests despite the Court’s September 15, 2020 Minute Order that the parties

“shall meet and confer prior to October 14, 2020.” Plaintiff respectfully requests that the Court

order DHS to meet and confer with Plaintiff on or before October 28, 2020, and provide an update

to Plaintiff regarding whether DHS has initiated searches for responsive records; when DHS

anticipates completing searches; and/or, if searches have been conducted, the volume of responsive

records identified and when DHS anticipates making productions of responsive records.




                                                3
         Case 1:20-cv-02195-CRC Document 11 Filed 10/14/20 Page 4 of 4




                           Joint Statement as to Further Proceedings

       Given that Defendants FEMA and DHS are still searching for records responsive to

Plaintiff’s requests, and the parties continue to confer concerning the scope of DOD’s search, the

parties do not know at this time whether there will be areas of substantive disagreement with

respect to these FOIA requests.

       In light of the above, the parties respectfully propose that they file a joint status report

informing the Court of the status of this matter on or before November 12, 2020.



 Respectfully submitted,

 /s/_Katherine M. Anthony_______                    MICHAEL R. SHERWIN
 Katherine M. Anthony                               Acting United States Attorney
 D.C. Bar No. 1630524
 AMERICAN OVERSIGHT                                 DANIEL F. VAN HORN, D.C. Bar #924092
 1030 15th St. NW                                   Chief, Civil Division
 Washington, DC 20005
 Phone: 202-897-3918                                By: /s/ Kathleene Molen
 Katherine.Anthony@americanoversight.org            KATHLEENE MOLEN
                                                    Assistant United States Attorney
 Counsel for Plaintiff                              555 4th Street, N.W.
                                                    Washington, District of Columbia 20530
                                                    Telephone: 202-803-1572
                                                    Email: Kathleene.molen@usdoj.gov
                                                    Counsel for Defendants


Dated: October 14, 2020




                                                4
